Citation Nr: 0329212	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-08671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an increase in a 50 percent rating for a 
service-connected anxiety disorder.

2.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1952.  

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from a July 1990 RO decision which 
denied a claim for an increase in a 30 percent rating for a 
service-connected anxiety disorder.  The Board last denied 
this claim in a July 2001 decision.  The veteran then 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  By an April 2003 order, the Court vacated and 
remanded the July 2001 Board decision with respect to the 
issue of an increase in a 30 percent rating for an anxiety 
disorder.  Apparently unbeknownst to the Court, a July 2002 
RO decision restored a 50 percent rating for the anxiety 
disorder after finding clear and unmistakable error in an old 
RO decision which had reduced the rating for the condition to 
30 percent.  Therefore the issue now before the Board is 
entitlement to an increase in a 50 percent rating for an 
anxiety disorder.  The veteran also appeals from a July 2001 
RO decision which denied a claim for a TDIU rating.


REMAND

According to the April 2003 Court order on the issue of an 
increased rating for an anxiety disorder, the Board must 
further address compliance with legal provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) concerning the 
VA's duty to notify the claimant as to evidence and 
information necessary to substantiate his claim, including 
what portion he is to provide and what portion the VA is to 
provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Charles v. Principi, 16 Vet.App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board itself may not provide such notice to the veteran.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (2003).  

The other issue on appeal is entitlement to a TDIU rating.  
As the veteran's only service-connected disability is the 
anxiety disorder, the TDIU issue cannot be resolved until the 
issue of an increased rating for the anxiety disorder is also 
resolved.

In the judgment of the Board, as part of the duty to assist 
the veteran with both claims, updated treatment records 
should be obtained and a current VA examination should be 
provided.

The Board also notes there has been evolving case law on the 
VCAA.  For instance, a recent decision by the Federal Circuit 
invalidated that portion of 38 C.F.R. § 3.159(b)(1) which 
said that claimants should generally submit evidence within 
30 days of the VA request (rather than within 1 year as 
mentioned in statute).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed.Cir. Sept. 22, 2003).

In view of the foregoing, the case is remanded for the 
following: 

1.  To assure compliance with VCAA notice 
requirements, the RO should send the 
veteran specific written notice as to the 
evidence and information necessary to 
substantiate his claims on appeal, 
including notice as to what portion he is 
to provide and what portion the VA is to 
provide.   

2.  The RO should have the veteran 
identify all sources of VA and non-VA 
psychiatric treatment during and since 
2000, and the RO should then obtain copies 
of the related medical records.

3.  The RO should thereafter have the 
veteran undergo a VA psychiatric 
examination to determine the current 
severity of his service-connected anxiety 
disorder and its effect on his ability to 
work.  The claims folder should be 
provided to and reviewed by the examiner.

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for an increased rating for an anxiety 
disorder, and for a TDIU rating.  If the 
claims are denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


